Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merfeld (US-2015/0323618-A1).
Claim No
Claim Feature
Prior art
Merfeld (US-2015/0323618-A1)
1
A method for performing a magnetic resonance (MR) measurement of an organ structure of a patient using a magnetic resonance imaging (MRI) system configured for imaging of the organ structure, the method comprising: 

Merfeld discloses a method as claimed, cf. Fig. 3 and 4 and corresponding text in Merfeld.

ascertaining, via a processor, a correct positioning of the organ structure of the patient for the MR measurement; 

Merfeld implicitly meets this claim feature when Merfeld performs a fMRI examination as it requires correctly positioning a patient’s head. 
Merfeld discloses robotic arms (56) which keeps a patient 16 in fixed [positional] relation with the MRI system 10. Therefore, correct position of an organ (brain for example) of the patient (16) should be automatically ascertained in relation to the MRI system 10 which requires a processor. 


ascertaining a correct positioning of the MRI system with regard to the positioning of the organ structure of the patient, by acquiring, via the processor: a sensor 



Merfeld must have a [generic] sensor as claimed to keep the patient 16 in a fixed relationship with the MRI system 10. 

There must be a generic localizer image data of the patient so that the MRI system 10 and the patient 16 can be kept in fixed relation by moving the MRI system when the patient naturally moves.


determining, via the processor, a required modification to the positioning of the MRI system based on the acquired sensor signal, the acquired information, and/or the acquired localizer image data; 

Merfeld implicitly meets this claim feature as it keeps the patient 16 in a fixed relationship with the MRI system 10 by moving the MRI system 10 when the patient naturally moves.

automatically adjusting, via the processor, the position of the at least one part of the magnetic field generator based on the required modification; 

Merfeld meets this claim feature when it moves the MRI system 10 to keep the patient 16 and the MRI system 10 in a fixed [positional] relation when the patient naturally moves.

selecting, via the processor, a MR scanning protocol for performing the MR measurement of the organ structure; 

Merfeld meets this claim feature as it images the patient’s brain in an fMRI examination procedure.

adjusting, via the processor, a spatial coverage of the MR measurement with regard to the organ structure to be imaged; and 

Merfeld meets this claim feature as it keeps the MRI system 10 and the patient 16 in a fixed relation. 

controlling, via the processor, the MRI system to perform the MR measurement to acquire MR image data of the organ structure.

Merfeld meets this claim feature as it performs fMRI examination on the patient 16.
4
The method according to claim 1, wherein the ascertaining of the correct positioning of the MRI system with regard to the positioning of the organ structure of the patient comprises: acquiring information indicative of an imaging situation, wherein the determining the required modification to the positioning of the MRI system is further based on the imaging situation. 

Merfeld meets claim 4. It can be understood that when an imaging situation is set the operator, the processor will determine required modification for keeping the MRI system 10 in fixed relation with the patient 16. 
12
The method according to claim 7, wherein the spatial coverage of the MR measurement with regard to the organ structure to be imaged is adjusted by 

13
The method according to claim 1, further comprising: providing guidance to the patient with regard to the MR measurement, wherein: a position of the patient is analyzed based on a sensor signal indicative of a current relative position of the organ structure and the MRI system, and the guidance to the patient comprises providing visual and/or audible information on at least a posture of the patient based on the analyzed position of the patient.
Merfeld meets claim 13, as an fMRI examination the operator interacts with the patient via audible means.
14

Structural features of claim 14 are required for performing method steps of claim 1, see treatment of claim 1 for claim 14.

15
A computer program product which includes a program and is directly loadable into a memory of the MRI system, when executed by a processor of the MRI system, causes the processor to perform the method as claimed in claim 1.

Claim 15 is met by Merfeld as all MRI examination requires a program software for nominal operation of the MRI system. 

16
A non-transitory computer-readable storage medium with an executable program stored thereon, that when executed, instructs a processor to perform the method of claim 1.

Claim 16 is met by Merfeld for reasons applied in rejecting claim15 above.  
17
The method according to claim 1, wherein: ascertaining the correct positioning of the MRI system with regard to the positioning of the organ structure of the patient comprises: acquiring, via the processor, the sensor signal indicative of the current relative position between the organ structure and the at least one reference point of the MRI system, the information indicative of the physical characteristic of the patient, and the localizer image data of the patient; and determining the required modification comprises determining, via the processor, the required modification to the positioning of the MRI system based on the acquired sensor signal, the .

.



Allowable Subject Matter
Claim 18 is allowed.

Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 

As to claim 18, the claim is allowed, because the applied reference Merfeld is described to image a brain function of a patient not understood to perform MRI imaging for examination of tooth or an eye of a patient. 

As to claim 5, the claim would be allowed if written in independent form because the applied reference Merfeld is not understood to detail any landmark within a localizer 
As to claim 6, the claim would be allowed if written in independent form because applied reference Merfeld does mention anything about imaging an eye or jaw with an optical sensor in association with the remaining claim features of the instant claim and the base claim 1.

As to claim 7, the claim would be allowed if written in independent form because the applied reference Merfeld does not mention anything about iterative adjustment of FOV in association with the remaining claim features of the instant claim and the base claim 1.

As to claim 8, the claim depends from claim 7 and it would be allowed when claim 7 is written in independent form.

As to claim 9, the claim would be allowed if written in independent form because the applied reference Merfeld lacks description of any landmark in a localizer image in association with the remaining claim features of the instant claim and the base claim 1.

As to claim 10, the claim would be allowed if written in independent form because the applied reference Merfeld does not describe the organ structure to be segmented in a localizer image in association with the remaining claim features of the instant claim and the base claim 1.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Applicant’s Arguments
	Applicant’s claim amendments and remarks dated 8 March 2022 are carefully considered and found to be persuasive based on claim amendments. Therefore, rejections placed in the preceding Office action is withdrawn. 
	However, amendments necessitated performance of new search and discovery of new reference and as a result the Application is still being unallowable, see rejections above under 35 USC §102.

Office Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852